Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: shown in Fig. 5, where a magnet is included in an internal cutting member; and
Species B: shown in Fig. 6, where a magnet is remote from internal and external cutting members.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. Claim 5 recites a magnet that is “arranged in and/or at the second central portion for providing the magnetic attraction” for providing the magnetic attraction, which is a feature of Species A but not Species B. Claim 16, on the other hand, recites that a magnet is “arranged in and/or at the shaving head remote from the first central portion and from the second central portion” for providing the magnetic attraction, which is a feature of Species B but not Species A. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 appears to be generic, given that the claim does not specify a location of a magnet.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries – in the present case, different search strategies and search queries are required for the different species. Species A requires keyword searching related to a magnet being in a blade, whereas Species B requires different keyword searching related to a magnet being remote from a blade. For example, Species B requires a query such as “((magnet$8) with ((spac$4 near3 apart) or remote or distant or separat$5)) with (blade or knife or cut$4)”, which search string is not applicable to Species A, noting that this search string produces a significant number of results).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Applicant’s representative Gregory Thorne on 16 September 2021 a provisional election was made without traverse to prosecute the invention of Species A, which reads on claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“a magnet arranged in and/or at the first central portion” as recited in claim 2
the features of claim 3, given that the claim requires that the magnet is arranged in and/or at the first central portion;
the magnet being “cylindrically shaped” as recited in claim 4 (as shown in Fig. 5, the shape of the magnet cannot be determined with certainty – e.g., Fig. 5 may show a rectangular prism shaped magnet; the examiner suggests reciting a shape of the magnet that is shown in the drawings, such as reciting that the magnet has a rectangular profile when viewed perpendicularly to the rotation axis);
the magnet being  “cylindrically shaped” as recited in claim 7 (see the discussion of this feature as recited in claim 4 above);
as best can be determined, no “various members of the shaving device” as recited in claim 11 are shown in the drawings; and 
as best can be determined, no “various members of the shaving device” as recited in claim 14 are shown in the drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
The claims are objected to because of the following informalities:  
Claim 12 recites, “the at least one cutting unit is at at least two cutting units” (emphasis added). This recitation should read – the at least one cutting unit includes at least two cutting units –.
Claim 15 recites, “the at least one cutting unit is at at least two cutting units” (emphasis added). This recitation should read – the at least one cutting unit includes at least two cutting units –.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations identified below that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“by means of a manual force action” as recited in claim 1 at line 29 (using the Applicant’s provided numbering), given that ‘by means of’ in this context is synonymous with ‘via’ rather than referring to any structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 at the third line recites that the main body is “configured to accommodate various members of the shaving device”. The recitation of “various members” is indefinite because it is unclear whether the recitation is describing various claimed members of the shaving device, or whether “various members” encompasses any members of the shaving device that are not explicitly claimed. In the event of the latter situation, the recitation is indefinite because the class of members is not described. It cannot be determined if a body is configured to “accommodate various members” when the members are not known. 
Claim 14 at the third line recites that the main body is “configured to accommodate various members of the shaving device”. The recitation of “various members” is indefinite because it is unclear whether the recitation is describing various claimed members of the shaving device, or whether “various members” encompasses any members of the shaving device that are not explicitly claimed. In the event of the latter situation, the recitation is indefinite because the class of members is not described. It 
Claims 9, 10, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 recites that “the cutting unit is a rotary cutting unit”. Claim 1, upon which claim 9 depends, recites that the internal cutting member is “drivable for rotative movement relative to the external cutting member”. The internal cutting member being drivable for rotative movement relative to the external cutting member as recited in claim 1 is a feature that causes the cutting unit as recited in claim 1 to be ‘a rotary cutting unit’. As a result, the cutting unit recited in claim 1 is ‘a rotary cutting unit’, such that claim 9 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 recites, “A shaving head for use in a shaving device for shaving hairs, the shaving head comprising at least one cutting unit according to claim 9.” The term “shaving head” does not implicitly require any structure in addition to the cutting unit. That is, a cutting unit, considered on its own, can be considered as a shaving head depending on the particular shaving appliance to which the cutting unit is attached. Thus, the cutting unit of claim 9 can be considered as “a shaving head”. As a result, claim 10 does not further limit claim 9. The examiner suggests either amending claim 10 to describe some structure of the shaving head beyond that the head comprises at least one cutting unit, or amending claim 10 to require that the shaving head comprises at least two of the cutting unit according to claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Claim 13 recites, “A shaving head for use in a shaving device for shaving hairs, the shaving head comprising at least one cutting unit according to claim 1.” The term “shaving head” does not implicitly require any structure in addition to the cutting unit. That is, a cutting unit, considered on its own, can be considered as a shaving head depending on the particular shaving appliance to which the cutting unit is attached. Thus, the cutting unit of claim 1 can be considered as “a shaving head”. As a result, claim 13 does not further limit claim 1. The examiner suggests either amending claim 13 to describe some structure of the shaving head beyond that the head comprises at least one cutting unit, or amending claim 13 to require that the shaving head comprises at least two of the cutting unit according to claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,032,365 to Hodges in view of US Pub. No. 2009/0320295 A1 to Shimizu. 
Regarding claim 1, Hodges discloses a cutting unit 18 for use in a shaving device 10 for shaving hairs (see the Fig. on Sheet 1), the cutting unit 18 comprising: 

an internal cutting member 26, wherein the internal cutting member 26 is drivable for rotative movement relative to the external cutting member 24 about a rotation axis (see the Fig. on Sheet 6, where the rotation axis is defined by shaft 22; see also col. 5, lines 50-64) and along the apertured structure in the shaving surface of the external cutting member for cutting through hairs passing the apertured structure (see the Fig. on Sheet 6 and see also col. 5, lines 50-64); 
wherein: 
the external cutting member 24 and the internal cutting member 26 have: 
an interconnected condition (shown in the Fig. on Sheet 6; see also col. 4, lines 60-65), in which the external cutting member 24 and the internal cutting member 26 are mutually interconnected for operation of the cutting unit 18 (see the Fig. on Sheet 6), and 
the external cutting member 24 comprising a first central portion and the internal cutting member 26 comprising a second central portion (the central portions can be all but the extreme radially outer portions of the cutting members 24 and 26, respectively), wherein in the interconnected condition the rotation axis is a center line of the first central portion as well as of the second central portion (see the Fig. on Sheet 6, where the central portions are centered relative to the shaft 22), wherein the external cutting member 24 is formed into a single part that includes the first central portion (see the Fig. on Sheet 6 and col. 5, lines 27-29, noting that the external cutting member 24 is formed into a single part due to the four quadrants being joined to one another) and wherein the internal cutting member 26 is formed into a single part that includes the second central portion (see the Fig. on Sheet 5; see also col. 5, lines 53-55);
a disconnected condition (noting that the broadest reasonable interpretation of ‘prevent’ includes hinder, such that this recitation does not prevent the cutting members 24 and 26 from moving apart given a sufficient force, which interpretation is also consistent with the present claim, the ‘holding force’ that prevents the cutting members 24 and 26 from moving apart is the magnetic attraction described at col. 4, lines 60-65; e.g., when the cutting members 24 and 26 are stacked as shown in the Fig. on Sheet 6, the magnetic attraction will resist the cutting members 24 and 26 from moving apart);
 the holding force is at least exerted by the first central portion upon the second central portion, and/or by the second central portion upon the first central portion (see col. 4, lines 60-65, noting again that the ‘central portions’ are the entireties of the external and internal cutting members excluding the extreme radially outer portions of the cutting members so that the central portions can be selected to exert the holding force); and
the cutting unit further comprising a magnet system configured to provide magnetic attraction at least between the first central portion and the second central portion for providing at least part of the holding force (see col. 4, lines 60-65, noting again that the ‘central portions’ so that the central portions can be selected to exert the holding force).
Regarding claim 8, Hodges discloses that in the interconnected condition (i.e., when the cutting members 24 and 26 are positioned as shown in the Fig. on Sheet 6) the first central portion and the second central portion are mutually co-operating portions providing radial bearing support for the rotative movement (see the Fig. on Sheet 6 – both first and second central portions engage the shaft 22 and provide support in the radial direction; since the first and second central portions are attracted to each other per col. 4, lines 60-65, the portions are “mutually co-operating” – if one of the cutting 
Regarding claim 9, Hodges discloses that the cutting unit 18 is a rotary cutting unit (see col. 3, lines 8-10).
Regarding claim 10, Hodges discloses a shaving head 14 for use in a shaving device 10 for shaving hairs (see the Fig. on Sheet 1), the shaving head 14 comprising at least one cutting unit 18 according to claim 9 (see the Fig. on Sheet 1).
Regarding claim 11, Hodges discloses a shaving device 10 for shaving hairs (see the Fig. on Sheet 1), comprising: a shaving device main body 12 configured to be taken hold of by a user of the shaving device 10 (see the Fig. on Sheet 1, where the body 12 is configured to be taken hold of by a user due to its elongated shape), and configured to accommodate various members of the shaving device 10 (see col. 4, lines 27-46; the ‘various members’ include at least the motor and the switch 20); and the shaving head 14 according to claim 10 (see the Fig. on Sheet 1 and the discussion of claim 10 above), the shaving head 14 being connected or connectable to the shaving device main body 12 for operation of the shaving device 10 (see the Fig. on Sheet 1).
Regarding claim 12, Hodges discloses that that least one cutting unit 18 is at at least two cutting units (see the three cutting units 18 in the Fig. on Sheet 1). 
Regarding claim 13, Hodges a shaving head 14 for use in a shaving device 10 for shaving hairs (see the Fig. on Sheet 1), the shaving head 14 comprising at least one cutting unit 18 according to claim 1 (see the Fig. on Sheet 1 and the discussion of claim 1 above).
Regarding claim 14, Hodges discloses a shaving device 10 for shaving hairs (see the Fig. on Sheet 1), comprising: a shaving device main body 12 configured to be taken hold of by a user of the shaving device 10 (see the Fig. on Sheet 1, where the body 12 is configured to be taken hold of by a user due to its elongated shape), and configured to accommodate various members of the shaving device 10 (see 
Regarding claim 15, Hodges discloses that the at least one cutting unit 18 is at at least two cutting units (the Fig. on Sheet 1 shows three cutting units 18).
Hodges discloses that the external and internal cutting members are removable from the shaving device (see col. 6, lines 36-37). However, Hodges fails to explicitly disclose that the external and internal cutting members are separable from each other even when removed from the shaving device.  As a result, Hodges fails to disclose a disconnected condition, in which the external cutting member and the internal cutting member are mutually disconnected; that the disconnected condition is obtainable from the interconnected condition by manually moving the external cutting member and the internal cutting member away from one another in a direction parallel to the rotation axis by means of a manual force action overcoming the holding force; and that the external cutting member and the internal cutting member remain single parts respectively when in the disconnected condition, all as required by claim 1.  
Shimizu, however, teaches a cutting unit 20 having an external cutting member 16 and an internal cutting member 28 (see Figs. 1 and 3), where the external and internal cutting members 16 and 28 having a disconnected condition, in which the external cutting member 16 and the internal cutting member 28 are mutually disconnected (see paragraph 21, describing that the inner cutting member 28 and external cutting member 16 can be ‘easily separate for easy cleaning’ when the plate 26 is detached from rim 24; see also paragraph 33 and Fig. 3, which Fig. shows that plate 26 is the structure that holds the cutting members 16 and 28 together); that the disconnected condition is obtainable from an interconnected condition by manually moving the external cutting member 16 and the internal cutting 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the external and internal cutting members of Hodges with a disconnected condition in which the external cutting member and the internal cutting member are mutually disconnected in view of the teachings of Shimizu. This modification is advantageous in order to permit easy cleaning of the cutting members. Because Hodges discloses a magnetic force that provides an attraction between the external and internal cutting members, Hodges as modified discloses that the disconnected condition is obtained from the interconnected condition by overcoming this magnetic holding force – i.e., upon pulling the internal cutting member away from the external cutting member, the pulling force overcomes the holding force provided by the magnetic attraction. 
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Shimizu as applied to claim 1 above, and further in view of US Pat. No. 4,089,110 to Rasco.
Hodges, as modified, teaches that each of the external and internal cutting members has a magnetized polarity (see Hodges at col. 4, lines 60-65). However, Hodges, as modified fails to disclose that the magnet system comprises a magnet arranged in and/or at the first central portion for providing the magnetic attraction as required by claim 2, and that the magnet is cylindrically shaped as required by claim 4.
Claim 2] The magnet is cylindrically shaped (see Fig. 9, showing the hub having a circular top profile, noting that the hub also has a depth; again, col. 4, lines 51-56 describes that the hub is a magnet). [Claim 4]
Hodges, as modified, differs from the claimed device by the substitution of a magnet at a hub of the external cutting member in place of the external cutting member having a magnetized polarity as disclosed by Hodges. Rasco, however, teaches providing an external cutting member with a magnet at a hub of the external cutting member in order to achieve an attraction between the external cutting member and an internal cutting member (see Rasco at col. 4, lines 51-56). One of ordinary skill in the art could have substituted a magnet at a hub of the external cutting member as taught by Rasco for providing the external cutting member of Hodges, as modified, with a magnetized polarity, and the results of this substitution would have been predictable because both Hodges and Rasco disclose manners of providing a magnetic attraction between external and internal cutting members. Therefore, it would have been obvious to one of ordinary skill in the art to substitute a magnet at a hub of the external cutting member as taught by Rasco for the magnetized polarity of the external cutting member as disclosed by Hodges, as modified, under KSR Rational B – Simple substitution. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Shimizu and Rasco as applied to claim 2 above, and further in view of Basics of Magnetism by Kurtus (retrieved from www.school-for-champsions.com on 21 September 2021).
Regarding claim 3, Hodges, as modified, discloses that in the interconnected condition the magnet is arranged in and/or at the first central portion (see the discussion of claim 2 above), and that the magnet is aligned with the rotation axis (since the magnet is at a center of the cutting member in the modification above). 
However, Hodges, as modified, is silent regarding any magnetic axis of its magnet. As a result, Hodges, as modified, fails to disclose that in a magnetic axis of the magnet is aligned with the rotation axis as required by claim 3 (although this feature would be met if the magnetic axis passes through the center of the magnet since the magnet itself is aligned with the rotation axis).
Kurtus, which is pertinent to the problem of achieving magnetic attraction, suggests to one of ordinary skill in the art that two magnets should be arranged with their magnetic axes in alignment and with the two magnets having opposite poles oriented toward one another in order to maximize the attractive force between the two magnets (see, e.g., the top image on page 3 of Kurtus; contrast this image with the second image on page 3, where like poles are oriented toward one another and a repelling force is produced – as one of the magnets in the top image on page 3 is rotated, the attractive force drops until eventually a repelling force begins). [Note: the magnetic axis of Kurtus passes in a left-right direction along the plane of the page relative to the top image on page 3 – the magnetic axis passes from the N-pole to the S-pole.]
Because Hodges, as modified, teaches that both its external and internal cutting members are magnetized in order to achieve a magnetic attraction between the external and internal cutting members, it would have been obvious to one of ordinary skill in the art to arrange the magnetic axis of the magnet of the first central portion to be aligned with the rotation axis in order to maximize the attractive force in view of the teachings of Kurtus. That is, since Hodges, as modified, desires a magnetic attraction in a direction that matches the direction of the rotation axis (i.e., a direction of the cutting members toward each other), aligning the magnetic axis with the rotation axis aids in achieving a strong magnetic attraction. 
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Shimizu as applied to claim 1 above, and further in view of US Pat. No. 4,089,110 to Rasco.
claim 5, and that the magnet is cylindrically shaped as required by claim 7.
Rasco, though, teaches a cutting member 28 having a central portion (at its hub; see Fig. 9 and col. 4, lines 51-56), where a magnet is arranged in the central portion of the cutting member 28 for providing a magnetic attraction (see Fig. 9 and col. 4, lines 51-56, where the ‘magnet’ is the magnetized hub). [Claim 5] The magnet is cylindrically shaped (see Fig. 9, showing the hub having a circular top profile, noting that the hub also has a depth; again, col. 4, lines 51-56 describes that the hub is a magnet). [Claim 7]
Hodges, as modified, teaches that each of its external and internal cutting members is magnetized (see Hodges at col. 4, lines 60-65). However, Hodges, as modified, differs from the claimed device by the substitution of a magnet at a hub of the internal cutting member in place of the internal cutting member having a magnetized polarity as disclosed by Hodges. Rasco, however, teaches providing a cutting member with a magnet at a hub of the cutting member in order to achieve an attraction between the cutting member and another cutting member (see Rasco at col. 4, lines 51-56). One of ordinary skill in the art could have substituted a magnet at a hub of the cutting member as taught by Rasco for providing the internal cutting member of Hodges, as modified, with a magnetized polarity, and the results of this substitution would have been predictable because both Hodges and Rasco disclose manners of providing a magnetic attraction between external and internal cutting members. Therefore, it would have been obvious to one of ordinary skill in the art to substitute a magnet at a hub of the cutting member as taught by Rasco for the magnetized polarity of the internal cutting member as disclosed by Hodges, as modified, under KSR Rational B – Simple substitution
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Shimizu and Rasco as applied to claim 5 above, and further in view of Basics of Magnetism by Kurtus (retrieved from www.school-for-champsions.com on 21 September 2021).
Regarding claim 6, Hodges, as modified, discloses that in the interconnected condition the magnet is arranged in and/or at the second central portion (see the discussion of claim 5 above), and that the magnet is aligned with the rotation axis (since the magnet is at a center of the cutting member in the modification above). 
However, Hodges, as modified, is silent regarding any magnetic axis of its magnet. As a result, Hodges, as modified, fails to disclose that in a magnetic axis of the magnet is aligned with the rotation axis as required by claim 6 (although this feature would be met if the magnetic axis passes through the center of the magnet since the magnet itself is aligned with the rotation axis).
Kurtus, which is pertinent to the problem of achieving magnetic attraction, suggests to one of ordinary skill in the art that two magnets should be arranged with their magnetic axes in alignment and with the two magnets having opposite poles oriented toward one another in order to maximize the attractive force between the two magnets (see, e.g., the top image on page 3 of Kurtus; contrast this image with the second image on page 3, where like poles are oriented toward one another and a repelling force is produced – as one of the magnets in the top image on page 3 is rotated, the attractive force drops until eventually a repelling force begins). [Note: the magnetic axis of Kurtus passes in a left-right direction along the plane of the page relative to the top image on page 3 – the magnetic axis passes from the N-pole to the S-pole.]
Because Hodges, as modified, teaches that both its external and internal cutting members are magnetized in order to achieve a magnetic attraction between the external and internal cutting members, it would have been obvious to one of ordinary skill in the art to arrange the magnetic axis of the magnet of the second central portion to be aligned with the rotation axis in order to maximize the attractive force in view of the teachings of Kurtus. That is, since Hodges, as modified, desires a magnetic attraction in a direction that matches the direction of the rotation axis (i.e., a direction of the cutting 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724